In an action to recover a sum of money on deposit with defendant The National City Bank of New York, judgment in favor of plaintiff and against such defendant, which judgment also grants judgment over against defendant Queens County Savings Bank in favor of The National City Bank of New York, unanimously affirmed, with costs to plaintiff against appellant The National City Bank of New York, and with costs to The National City Bank of New York against appellant Queens County Savings Bank. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ. [174 Misc. 409.]